698 N.W.2d 392 (2005)
472 Mich. 899-924
LONG
v.
CHILDREN'S HOSP. OF MICHIGAN.
No. 128118.
Supreme Court of Michigan.
June 28, 2005.
SC: 128118, COA: 259617.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the January 19, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motions for stay and to waive transcript requirement are DENIED as moot.